i s i''s'<1'~i:(it~1  .. '~sd"'~'f""~''iNi.\\")
                                                                     "":s:t !f i.'.f~~it':s:.s~,.i :1':.7i.~ ")':.~i. ;.~.rs.ri
                                                                                                                                         ..
                                                        OFFICIAL B~~                                           II)                U.S. POSTAGEe PITNEY BOWES
                                                        STATE OF.T~J~~                                                            {(, r, ~=¥.~',:;s==
                                                        PENALTY F~~k~tu :5 u                                                      ~s~
                                                        PRIVATE USE s i" iis l3~                                                  ZIP78701 $ 000 416
                                                                                                                                  02 1YV         '
                                                                                                       .i:f. u:
     P.O. BOX 12308, CAPITOL STATION           oJJII'                      iii'''
                                                                                                                                  0001401623AUG.28 2015.

          AUSTIN, TEXAS 78711          i   ,      ~




                             ia~sc                    RE: WRs83,703s01                                                            ~
                                                               SAN~HE~ C # 1984582
                                                                                                                                                       REF
                                                                                                                                                                                    l
                                                                                                                                                                                    i
                                                                                                                                                                                    ,I


                                                                                                                                                 s~ss ~s   is
                                                                                                                                                                          il
                                                                                                                                                                sssssii sii sssss




,,
     ,#